MANDATE

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00236-CV

         RAMESH KAPUR, DBA AIC MANAGEMENT COMPANY, Appellant

                                             V.
                          CASSANDRA PLEASANT, Appellee

   Appeal from the County Civil Court at Law No. 2 of Harris County. (Tr. Ct. No.
                                    1013763).


TO THE COUNTY CIVIL COURT AT LAW NO. 2 OF HARRIS COUNTY,
GREETINGS:

         Before this Court, on the 29th day of September 2015, the case upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                     This is an appeal from a judgment signed December 11,
               2013. Appellant, Ramesh Kapur, dba AIC Management
               Company, did not timely file a brief. After being notified that
               this appeal was subject to dismissal, appellant did not
               adequately respond.       It is therefore CONSIDERED,
               ADJUDGED, and ORDERED that the appeal be dismissed
               for want of prosecution.

                      The Court orders that the appellant, Ramesh Kapur,
              dba AIC Management Company, pay all appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered September 29, 2015.

              Per curiam opinion delivered by panel consisting of Chief
              Justice Radack and Justices Bland and Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




October 15, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT